Citation Nr: 0113549	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  00-01 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
lung disease (COPD), including as due to the use of tobacco 
products.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1962 to May 
1966.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1999 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Huntington, West Virginia.   

In the appellant's January 2000 substantive appeal (VA Form 
9), he requested a hearing in Washington D.C. before a member 
of the Board.  A letter from the Board to the appellant, 
dated in January 2001, shows that at that time, the Board had 
scheduled the appellant for a hearing in March 2001.  A 
notation on the letter reflects that the appellant canceled 
the hearing.  

It is noted that the in a March 2001 presentation, the 
representative has referred to the appellant's "lung 
cancer;" however, if the appellant is claiming service 
connection for lung cancer, that matter has not been 
previously raised or addressed by the RO.  Accordingly it is 
referred to the RO for clarification and any appropriate 
action.  


FINDINGS OF FACT

1.  The appellant's claim for service connection for COPD, 
based upon the use of tobacco products, was received by the 
RO on October 20, 1998.  

2.  The RO has fulfilled its duty to notify and assist the 
appellant.

3.  The appellant's lungs and chest were normal on the final 
service separation examination and he denied a history of 
respiratory symptoms; COPD was first shown decades after 
service; and there is no competent evidence that COPD is 
related to service.  

4.  In January 1995, the RO denied the appellant's claim for 
service connection for a back disability on the basis that 
the recently submitted evidence was insufficient to reopen 
the claim.  The appellant was provided notice of the decision 
and his appellate rights.  He did not file a Notice of 
Disagreement.  

5.  In October 1998, the appellant requested that his claim 
for service connection for a back disability be reopened.   

6.  Evidence added to the record since the January 1995 
rating decision is cumulative or duplicative, does not bear 
on the question of whether the appellant's current back 
disability is related to service and/or is not so significant 
that it must be considered.   


CONCLUSIONS OF LAW

1.  The appellant's claim of service connection for COPD, 
based upon the use of tobacco products, lacks legal merit and 
entitlement under the law.  38 U.S.C.A. § 1103 (West 1991 & 
Supp. 2000).  

2.  COPD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000).  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §  3(a), 114 
Stat. 2096 (2000); 38 C.F.R. § 3.156(a)(2000).  

3.  The January 1995 rating decision denying service 
connection for a back disability on the basis that the 
recently submitted evidence was insufficient to reopen the 
claim, is final; the evidence received since that decision is 
not new and 

material, and the claim for this benefit is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp.); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §  3(a), 
114 Stat. 2096; 38 C.F.R. § 3.156(a)(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Entitlement to service connection for 
COPD, including as due to the use of 
tobacco products.

Factual Background

The appellant's service medical records reflect that in 
December 1963 he complained of being short-winded, with 
respiratory symptoms of dyspnea and cough aggravated by "dry 
cold."  Physical examination was negative, as was a chest X-
ray. The impressions was "?".  He was given ephedrine 
sulfate.  Several days later, he reported that he thought the 
medication had helped.  In late December 1963 the appellant 
complained of a cold, which he claimed to have had for four 
months.  Physical examination was negative and the impression 
was upper respiratory infection.  In July 1964 and September 
1965 the appellant was noted to have an upper respiratory 
infection.  A July 1964 chest X-ray was normal.  When the 
appellant was examined in May 1966 for separation from 
service, his lungs and chest were noted to be normal and he 
denied having or having had shortness of breath, chronic 
cough, and pain or pressure in the chest.  He also denied 
having had any illness or injury other than those already 
noted.  

When the appellant was afforded a VA examination in 1981 he 
had normal breath sounds and did not complain of a 
respiratory disorder.  In a 1992 claim for non-service 
connected pension benefits he mentioned chronic obstructive 
lung disease (COPD) which he indicated was of recent onset.  
At the time of a VA examination in 1993, the appellant gave a 
10-year history of shortness of breath.  He was also noted to 
have sustained chest trauma in 1992.  

In October 1998, the veteran was hospitalized by VA for left 
lower lobe pneumonia.  He was noted to have a history of 
COPD.  His original claim for service connection for chronic 
obstructive lung disease, which he claimed as due to the use 
of tobacco products, was received by the RO on October 20, 
1998.  He alleged that his current lung condition, diagnosed 
as COPD, was "caused or aggravated" by cigarettes and that 
the U.S. Army had sold him cigarettes from the age of 17 to 
the age of 21.  He also stated that he had spot painted 
trucks in service. 

In January 1999, the appellant submitted VA Form 21-4138, 
Statement in Support of Claim, in which he reported that his 
company commander in Vietnam had told the appellant that he 
was 100 percent service connected and that he had several 
things wrong with him - his back, lungs and head.   In 
another January 1999 statement he stated that he started 
smoking during service and continued to smoke until October 
1998.  

In July 1999, a hearing was conducted at the RO.  The 
appellant testified that during service, he was permitted to 
buy cigarettes at the PX, even though he was under age.  He 
also testified that he did not have a lung condition while he 
was in the military, but that approximately 20 years ago, he 
started feeling "short winded" and was subsequently 
diagnosed with a lung condition.  He reported that a VA 
physician had informed him that his lung condition was 
related to his smoking in service.  Transcript.  

In August 1999, the RO received outpatient treatment records 
from the Beckley VAMC, dated from October 1998 to June 1999, 
which show that in January 1999, the appellant underwent a 
physical examination.  At that time, he gave a history of 
heavy tobacco abuse, noting that he had been smoking "since 
he was a baby and crawling," and that he stopped four months 
ago.  Following the physical examination, he was diagnosed 
with chronic obstructive pulmonary disease.  





Analysis -Tobacco Claim

The United States Congress has passed legislation directly 
addressing veterans' claims seeking benefits for disability 
related to the use of tobacco.  First, the Veterans Benefits 
Act of 1998, enacted as Subtitle B of Public Law No. 105-178, 
§ 8202, 112 Stat. 492, amended 38 U.S.C.A. §§ 1110 and 1131, 
inserting language to prohibit the payment of VA compensation 
for disabilities attributable to a veteran's use of tobacco 
products in service.  That legislation was approved on June 
9, 1998, and was made effective for all claims filed 
thereafter.  Then, in Public Law No. 105-206, § 9014, 112 
Stat. 865, approved on July 22, 1998, the amendments made by 
section 8202 of the previous statute were rescinded.  In lieu 
of amending 38 U.S.C.A. §§ 1110 and 1131, section 9014 
created a new 38 U.S.C.A. § 1103, which provides, in 
pertinent part, as follows:

Notwithstanding any other provision of 
law, a veteran's disability or death 
shall not be considered to have resulted 
from personal injury suffered or disease 
contracted in the line of duty in the 
active military, naval, or air service 
for purposes of this title on the basis 
that it resulted from injury or disease 
attributable to the use of tobacco 
products by the veteran during the 
veteran's service.

Thus, new section 1103 bars an award of service connection 
for a disability arising long after service (as in the 
present case) based upon a finding that such disability was 
caused by tobacco use during service.  It does not, however, 
preclude the establishment of service connection based upon a 
finding that a disease or injury (even if tobacco-related) 
became manifest or was aggravated during active service 


or became manifest to the requisite degree of disability 
during any applicable presumptive period specified in 38 
U.S.C.A. §§ 1112, 1116. See 38 U.S.C.A. § 1103(b).  By its 
terms, new section 1103 applies only to claims filed after 
June 9, 1998, and does not affect veterans and survivors 
currently receiving benefits and veterans and survivors who 
filed claims on or before June 9, 1998.

As noted above, the provisions of 38 U.S.C.A. § 1103 were, by 
congressional enactment, made effective immediately after 
June 9, 1998.  In this instance, the appellant filed his 
claim of service connection for COPD, claimed as due to the 
use of tobacco products, in October 1998.

When the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Under the circumstances of this case, the law is 
dispositive and the Board has no alternative but to deny the 
appellant's claim for lack of entitlement under the law, 
given that his claim was filed after June 9, 1998.  
Therefore, the appellant's claim for service connection for 
COPD, claimed as due to the use of tobacco products, must be 
denied, and the appeal must be terminated.  38 U.S.C.A. § 
1103 (West Supp. 2000).


Analysis- Direct Service Connection Claim

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board will 
explain below why it is not necessary to remand this case for 
consideration under the new legislation, even though the RO 
did not obtain an examination or opinion in respect to this 
claim.

To the extent that the appellant is claiming service 
connection for his lung disease on a basis other than as 
related to tobacco use, service connection may be established 
for disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
pre-existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).   

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  See also Rose v. West, 11 Vet. App. 169, 171 (1998).     

Although the appellant's service medical records note 
occasional upper respiratory infections and the like, the 
appellant's in-service chest X-rays were normal and his lungs 
and chest were found to be normal on the service separation 
examination in 1966.  Additionally, at that time he denied 
having or having had various lung/chest symptoms.  Thus, the 
competent evidence shows that he did not have any respiratory 
disorder at his final discharge from service and that, 
according to his own account, he was symptom free.  Although 
the appellant filed claims for VA disability benefits on 
multiple occasions over the years beginning in 1979, there 
was no mention by him or in the medical evidence of a chronic 
respiratory disorder until the 1990s, decades after service.  
In fact, when he was examined by VA in 1981, he did not 
report any respiratory problems and he was found to have 
normal breath sounds.  When he initially mentioned lung 
disease, it was in a claim for VA pension benefits and he 
indicated that it had its onset in 1992.  In addition, the 
appellant testified at his July 1999 hearing that he did not 
have a lung condition while he was in the military.  To the 
extent that he may be claiming that his lung disease is 
related to alleged truck painting in service, according to 
his DD Forms 214 his military occupational specialty was 
cook, although it is noted that he worked in auto-body repair 
after service.  In any event, there is no medical evidence or 
opinion linking his post-service lung disease to any paint 
exposure in service.  

In this case, the Board finds that VA's duty under the 
Veterans Claims Assistance Act of 2000 has been satisfied 
even though the RO did not consider the claim under the new 
legislation.  The RO wrote to the appellant notifying him of 
the type of evidence that was necessary and provided him 
copies of relevant rating decisions and a statement of the 
case further advising him of evidence necessary to establish 
his claim.  The RO has obtained the appellant's VA medical 
records and the appellant has been afforded the opportunity 
to submit evidence and argument.  Also, he testified at a 
personal hearing.  Thus, it is concluded that although the RO 
denied the claim as not well grounded, it satisfied the duty 
to notify and assist the appellant.  

The Veterans Claims Assistance Act of 2000 provides, in part, 
that (1) In the case of a claim for disability compensation, 
the assistance provided by the Secretary under subsection (a) 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  (2) The Secretary 
shall treat an examination or opinion as being necessary to 
make a decision on a claim for purposes of paragraph (1) if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant)-- (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (C) does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim. 

Although an opinion or examination was not obtained in 
respect to this matter, one was not necessary inasmuch as the 
appellant is not shown to have had any chronic lung disease 
during service or at the time of his discharge examination, 
and the only competent evidence of a current lung disability 
is the medical evidence dated many years after service.  That 
evidence does not date the lung disease to service, does not 
provide any history or other information of chronicity of 
lung problems since service, and does not suggest a 
relationship between service and the lung disease.  Thus, the 
Board concludes that a medical examination or opinion is not 
necessary as there is sufficient medical evidence to make a 
decision on the claim, and that the preponderance of the 
evidence is against the veteran's claim for service 
connection for COPD.   


B.  Whether new and material evidence has 
been submitted to reopen a claim of 
service connection for a back disability.

Legal Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In January 1995, the RO denied service connection for a back 
disability on the basis that the recently submitted evidence 
was insufficient to reopen the claim.  The appellant was 
provided notice of the decision and his appellate rights.  He 
did not file a Notice of Disagreement.  Therefore, the 
January 1995 rating decision became final based on the 
evidence then of record.  38 U.S.C.A. § 7105(c)(West 1991); 
38 C.F.R. § 20.1103 (2000).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Board shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000). 

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, 
if the Board determines that the evidence is "new and 
material," it must reopen the claim and evaluate the merits 
of the claim in view of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  However, such evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  


The Veterans Claims Assistance Act of 2000

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) [to be codified 
as amended at 38 U.S.C. § 5107(a)].

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  It is specifically 
noted that nothing in the Act shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C. § 
5103A(f). 

Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) [to be codified at 
38 U.S.C.A. § 5103A].    



Factual Background

The appellant's original claim for service connection for the 
residuals of a back injury was denied by the Board in a 
November 1982 decision on the basis that his back symptoms 
noted in service were acute and transitory and resolved 
without residuals disability.  His claim for service 
connection for the residuals of a back injury was again 
denied by the Board in a September 1984 decision.  At that 
time, the Board concluded that there was no new and material 
evidence to establish that any current back disorder was 
incurred in or aggravated by service or was the result of any 
in-service injury.  The most recent final denial was in a 
January 1995, when the RO denied service connection for a 
back disability on the basis that the recently submitted 
evidence was insufficient to reopen the claim.  

The evidence of record at that time of the January 1995 
rating action consisted of the appellant's service medical 
records, a private radiologist's report dated in September 
1980, a June 1981 VA examination report, outpatient treatment 
records from the Beckley VAMC dated from December 1981 to 
March 1982, a discharge summary from the Beckley VAMC dated 
in October 1992, a VA spine examination report of February 
1993, lay statements, and hearing testimony.   

The appellant's service medical records show that in February 
1965, he complained of backache for the past two to three 
weeks, aggravated by prolonged standing and physical 
training.  Physical examination was normal except for the 
right leg being one-quarter inch to one-half inch shorter 
than the left leg.  A one-eighth inch lift on the right heel 
was prescribed.  In June 1964, the appellant complained of 
backache on a few occasions and on one occasion was noted to 
have slight muscle spasm.  An X-ray was noted to be normal.  

In August 1965, the appellant was brought to the emergency 
room after he reportedly was found unconscious in the 
barracks.  The appellant was noted to be "ethanolic" and 
vomiting.  He complained of back pain, indicating that it was 
the same as that for which he had been seen in the 
dispensary.  He was admitted with an impression of low 
backache.  Later that month he again was seen at the 
dispensary for a complaint of backache.  In October 1965, it 
was noted that the appellant had a long history of backache 
caused by "PPIII."  In November 1965, he was again noted to 
have a long history of lumbosacral pain, with a negative X-
ray and physical findings except for spasm of the right 
erector spinae muscle.  The examiner stated that he could 
find no reason for the appellant's back pain and concluded 
that the appellant experienced back pain of unknown etiology.  
An entry written by the same clinician a few days later notes 
that the backache did not respond to Williams flexion 
exercises or medication and that the examiner had nothing 
else to offer the appellant.  The examiner noted that he 
could not find any etiology for the appellant's history of 
back pain and indicated that he would refer the appellant to 
orthopedics in case he was missing something.  A referral to 
the orthopedic clinic later that month notes that the back 
pain probably was postural and that there might be secondary 
gain involved.  If the appellant was actually seen at the 
orthopedic clinic, there are no findings of record.  A report 
of medical history completed by the appellant in May 1966, at 
the time of his separation examination, shows that in 
response to the question of whether he had or ever had had 
arthritis or rheumatism, or bone, joint, or other deformity, 
he responded "no."  He also denied having ever had any 
illness or injury other than those noted.  A medical officer 
noted that the appellant had a history of headaches, 
dizziness when tired, and no other serious illness or injury.  
On physical examination the appellant's spine and other 
musculoskeletal system were clinically evaluated as normal.  

In November 1979 and April 1980, the appellant submitted 
several very similar lay statements in support of his 
contention that he developed a back disorder and other 
medical problems during service.  

A private radiologist's report dated in September 1980 shows 
that an X-ray of the appellant's lumbosacral spine was 
interpreted as showing minimal osteophyte formation at L-3.  
Otherwise, the x-ray was unremarkable.  

At a personal hearing in October 1980 the appellant testified 
that during basic training, he injured his back when he was 
climbing down a pole and accidentally fell to the ground, and 
that he injured his back a second time when he was stationed 
in Germany and slipped and fell under a truck that he and 
others were lifting.  He also indicated that after his 
accident, while climbing some stairs, he fell again and was 
subsequently hospitalized.  His doctors purportedly 
considered surgery on his back, but he told them that he did 
not want surgery.  The appellant reported that after his 
release from the hospital and subsequent release from the 
military, he suffered from chronic back pain.  He indicated 
that at some time in the past he had worked for Caterpillar 
Tractor for two or three months and then got a pain in his 
back and swelling in his head and moved on to West Virginia, 
further stating that without money he could not go to doctors 
after service and first went to a civilian doctor for his 
back in September 1980.  He also testified that he had filed 
a claim for his back soon after his discharge from service 
but had never heard anything.  (However on his October 1979 
VA Form 526, which is the initial one of record, he indicated 
that he had not previously filed for any VA benefit, 
including compensation or pension.)  

In June 1981, the appellant underwent a VA examination and 
reported back pain since 1966.  X-rays of the appellant's 
cervical and lumbosacral spine were interpreted as showing 
slight straightening of the lordotic curvature from possible 
muscle spasm.  Otherwise, the x-rays were unremarkable.  
Following the physical examination and a review of the 
appellant's x-rays, the examiner diagnosed low back syndrome.  

Outpatient treatment records from the Beckley VAMC, dated 
from December 1981 to March 1982, show intermittent treatment 
for back pain.  The records reflect that in February 1982, 
the appellant underwent a physical examination.  At that 
time, he stated that during service, he was "down" 
repeatedly with his back and was discharged for inability to 
perform his duties.  He indicated that following his 
discharge, he had recurrent severe episodes of back pain, at 
times lasting three to four weeks with extreme amount of 
muscle spasm, although he presently was not having severe 
pain.  On examination straight leg raising was normal, and 
there was no muscle spasm or point tenderness in the muscles.  
The diagnosis was chronic backache.  An x-ray of the 
appellant's thoracic spine was interpreted as showing very 
little right sided scoliosis and minimal osteophyte formation 
of some of the thoracic vertebrae.  An x-ray of the 
appellant's lumbar spine was interpreted as showing probably 
some straightening curve of the lumbar spine and anterior 
osteophyte formation to a minimal degree involving L-3.  
Otherwise, the study was within the range of normal.  The 
examining physician noted that the above x-rays showed 
narrowing of 40 percent of the lumbosacral intervertebral 
space.  

A VAMC outpatient treatment record shows that in May 1983, 
the appellant was complained of back pain since 1966.  The 
diagnosis was low back pain syndrome.  

Records from the Beckley VAMC reflect that the appellant was 
hospitalized from September to October 1992 after having 
fallen about 15 feet from a tree.  It was noted that he had 
landed on his back and left side.  The hospital discharge 
summary notes that the appellant had been working as a tree 
trimmer when he fell from the tree and reportedly had landed 
and bounced, hurting his pelvis and his left chest.  He 
indicated that he had suffered a back injury during service 
in 1964.  Upon physical examination, it was noted that the 
appellant's back was "okay."  Upon discharge, the diagnoses 
were: (1) fracture of the left inferior ramus and ischium 
(pelvis), (2) contusion of the chest, left side, and (3) 
chronic back pain.  

A VA spine examination was conducted in February 1993.  At 
that time, the appellant stated that during service, while he 
was stationed in Germany, a trailer accidentally fell across 
his waist.  He indicated that he went on sick call and was 
returned to duty the same day.  He reported suffering from 
back pain since he "got out of the Army."  He noted that in 
September 1992, he fell out of a tree and fractured his 
pelvis on the left side.  The appellant reported that he was 
not currently working and could not keep a job due to his 
back pain.  

The physical examination showed some flattening of the lumbar 
curve and no muscle spasm.  Forward flexion was to 60 degrees 
with no complaints of pain.  Backward extension was to 20 
degrees with no complaints of pain.  Right and left lateral 
flexion was to 25 degrees in each direction, with some lumbar 
discomfort but no acute pain.  Rotation to the left was to 35 
degrees with no pain, and rotation to the right was to 35 
degrees with no pain.  Knee and ankle jerks were equal.  
Straight leg raising was to 60 degrees and caused some non-
radiating low back pain.  An x-ray of the appellant's 
lumbosacral spine was interpreted as showing the following: 
(1) findings at L5-S1, consistent with degenerative disc 
disease, and (2) minimal degenerative changes at the lower 
most apophyseal joints.  Following the physical examination 
and a review of the appellant's x-ray, the examiner diagnosed 
minimal degenerative arthritis of the apophyseal joints of 
the lumbar spine, and degenerative disc disease at L5-S1. 

At a December 1994 hearing at the RO the appellant testified 
that during service, he injured his back during basic 
training and again while he was stationed in Germany and a 
truck accidentally fell on him.  He indicated that on another 
occasion, he fell down some stairs and injured his back.  
According to the appellant, following his discharge he 
suffered from chronic back pain.  Transcript.  

Evidence submitted subsequent to the January 1995 rating 
action includes outpatient treatment records from the Beckley 
VAMC dated from June 1985 to February 1986 and from October 
1998 to June 1999, duplicate copies of the appellant's 
service medical records, and hearing testimony.  The medical 
records show that in August 1985, the appellant was diagnosed 
with chronic low back pain syndrome, and that in January 
1999, it was noted that he had been "medically discharged 
[from service] since he has low back pain syndrome."   

Outpatient treatment records from the Beckley VAMC, from 
October to November 1998, show treatment for unrelated 
disorders.  

In March 1999, the appellant submitted duplicate copies of 
service medical records showing back complaints.  

In July 1999, a hearing was conducted at the RO.  The 
appellant testified that while he was in the military, he 
injured his back on numerous occasions.  On one occasion, he 
fell down some stairs and was subsequently hospitalized for 
two to three days.  He testified that after he was released 
from the hospital, he received therapy for his back which 
included "electrical shock with the needles up and down" 
his spine.  On another occasion, he was fixing a flat tire 
and tried to lift the vehicle when he felt a "big pain" in 
his back.  He reported that he was diagnosed with a chronic 
back condition, placed on light duty, and given pain pills.  
He also testified that after his release from service, he 
continued to suffer from chronic back pain but did not seek 
treatment for his back until he went to the VA in the latter 
1970s.  He noted that he had been receiving treatment at the 
Beckley VAMC, where a physician's assistant named R.A. 
reportedly had told him that his current back disorder was 
related to his in-service back injury.  

In August 1999, the RO received outpatient treatment records 
from the Beckley VAMC, from June 1985 to February 1986 and 
from October 1998 to June 1999.  The records show that in 
August 1985, the appellant was diagnosed with chronic low 
back pain syndrome.  The records also reflect that in a 
January 1999 examination, the appellant stated that during 
service, he was diagnosed with low back pain syndrome and 
that in 1992 he injured his back while he was cutting trees. 

In response to requests from the RO for records pertaining to 
treatment for the appellant, the Lakeside and Research VAMC's 
notified the RO in August 1999 that they had no records 
pertaining to the appellant. 


Analysis

The appellant states, in essence, that during service, he 
injured his back on numerous occasions and that due to his 
injuries he developed chronic back pain; thus his current 
back disability, diagnosed as degenerative disc disease at 
L5-S1, is related to his period of active service, 
specifically to his in-service back injuries.  In this 
regard, lay persons are competent to report observable 
features or symptoms of an injury or illness.  Layno v. 
Brown, 6 Vet. App. 465 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  However, when the determinative 
issue involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence does not show that the 
appellant possesses medical expertise, nor is it contended 
otherwise.  Therefore, his opinion that his current back 
disability is related to any in-service injury is not 
competent evidence.  In any event, his statements and history 
that of his multiple alleged in-service injuries were 
previously considered and rejected.  Thus, they are not new.  

It must be noted that the appellant's service medical 
records, which have been on file since 1979, do not show any 
back injury or back pathology despite the appellant's 
recurrent back complaints.  No etiology for those complaints 
could be determined, although possible secondary gain was 
mentioned.  Additionally, the appellant's spine and 
musculoskeletal system were found to be normal when he was 
examined in 1966 for separation.  Despite repeated references 
by him and his representatives over the years to his having 
been separated due to a back disability that rendered him 
unable to perform his duties, such allegations are 
implausible inasmuch as the actual service records show why 
he was separated.  He was discharged upon recommendation of a 
psychiatrist who noted that the appellant was emotionally 
unstable and had experienced military adjustment difficulties 
due to a continuation of a pre-service unstable pattern of 
behavior.  There is nothing in the psychiatrist's report or 
elsewhere in the service records indicating that because of a 
back disability the appellant could not perform his 
assignments.  

The copies of the appellant's service medical records 
submitted in support of reopening his claim are not new in 
that they were of record at the time of the RO's denial in 
January 1995.  The outpatient treatment records from the 
Beckley VAMC dated from June 1985 to February 1986 and from 
October 1998 to June 1999 are new in that they were not of 
record at the time of the RO's denial in January 1995.  
However, the records are not material because they are not 
probative of the issue at hand, which is whether the 
appellant's current back disability is related to service.  
The records show that in August 1985, almost 20 years after 
service, the appellant was diagnosed with chronic low back 
pain syndrome.  They also show that in January 1999, it was 
noted that he had been medically discharged from service 


since he had low back syndrome.  Evidence must be presumed to 
be credible for the purpose of determining whether it is new 
and material, see Justus v. Principi, 3 Vet. App. 510 (1991).  
However, the Court has stated that Justus does not require 
the VA to consider patently incredible evidence (e.g. the 
inherently false or untrue) to be credible.  Duran v. Brown, 
7 Vet. App. 216 (1994).  In this case, the service department 
records show why the appellant was separated and it was not 
due to any claimed back disability.  Thus, the presumption of 
credibility does not extend to assertions to the contrary.  
Additionally, his statement as to an alleged diagnosis during 
service is not competent evidence inasmuch as his account, as 
that of a lay person, of what a doctor purportedly told him, 
is not the equivalent of medical evidence.  Therefore, the 
Board is of the opinion that, while the evidence may be 
considered "new," it is not probative and may not be 
considered "material."   

The appellant's testimony that R. A., a VA physician's 
assistant, told him that his arthritis of the spine was 
service connected has been considered, although the VA 
medical records bearing R.A.'s name do not reflect any such 
opinion.  Nevertheless, even accepting the appellant's 
testimony as credible for the purpose of determining whether 
there is new and material evidence to reopen the claim, the 
Board finds that such testimony falls short, inasmuch as the 
appellant's statement of what a medical professional told him 
is not medical evidence and is not competent evidence of a 
link between service and a current disability.  In light of 
the foregoing, the Board concludes that the appellant has not 
submitted "new" and "material" evidence to reopen his 
claim for service connection for a back disability, 
originally claimed as residuals of a back injury.  38 C.F.R. 
§ 3.156.  The competent evidence does not address the 
underlying question of whether the appellant's current back 
disability is attributable to service, including the findings 
of back pain noted in service.  Because the additional 
evidence is not "new" and "material," the claim must be 
denied.   




In a March 2001 Appellant's Brief, the representative noted 
that the appellant had advised the representative that he had 
worked for the Caterpillar Tractor Company from 1966 to 1968 
and was treated for his back disorder during that time.  It 
was noted that those records were not in the claims folder.  
However, there is no indication that the veteran identified 
any treating physician and at his July 1999 hearing he 
testified that he did not seek treatment for his back until 
he went to the VA in the latter 1970s.  At the hearing, he 
clearly indicated that he did not seek treatment within a 
year or two after service.  Additionally, at the time of his 
October 1980 personal hearing he testified that at some time 
in the past he had worked for Caterpillar Tractor for two or 
three months, then got a pain in his back and swelling in his 
head and moved on to West Virginia.  He further testified 
that without money he could not go to doctors after service 
and that he first went to a civilian doctor for his back in 
September 1980.  

As previously stated, in regard to the VA's duty to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary, the VCAA appears to have left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  Inasmuch as 
the appellant has had ample opportunity to identify any 
doctor by whom he was treated for his back within a year or 
two after service but has not done so, and has testified that 
he was not treated until several years later, the Board finds 
that VA has no duty to go on a fishing expedition based on 
vague information given to his representative after the case 
was transferred to the Board.  Thus, in light of the above, 
the Board concludes that the recently submitted evidence is 
insufficient to reopen the claim for service connection for a 
back disability and the claim for that benefit is not 
reopened.   







ORDER

Service connection for COPD, both as due to tobacco use and 
on a direct basis, is denied.  

New and material evidence having not been submitted, service 
connection for a back disability is denied.  


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

